DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 14 and 16–17 are rejected under 35 U.S.C. 103 as being obvious over Carrion et al., US 2017/0144128 (“Carrion”) in view of Pacchioni, EP 0 992 273(“Pacchioni”)1. Claim 4 is rejected under 35 U.S.C. 103 as being obvious over Carrion in view of Pacchioni and Fjare, US 2003/0220035 (“Fjare”).   
Claim 1 requires that an effluent processing apparatus comprising: a coalescing element arranged to separate oil and water from an effluent mixture containing air, oil, and water from a purge valve of an air dryer. Claim 1 further requires that the coalescing element includes a plurality of members comprising a predefined pattern of bristles arranged in a shape of an internal-toothed lockwasher to provide a predefined pattern of paths along which the effluent mixture flows to separate oil and water therefrom. Additionally, claim 1 requires that the effluent mixture enters a central portion of the coalescing element and flows toward the predefined pattern of bristles.
Carrion teaches an effluent processing apparatus (a filter unit 500, Carrion Fig. 1, [0034]) comprising: a coalescing element (first hollow cylindrical fluid treatment filter 100, id. at Fig. 1, [0037]). Carrion further teaches that the coalescing element includes a predefined pattern arranged in a shape of an internal-tooth lockwasher to provide a predefined pattern of paths along which the effluent mixture flows to separate oil and water therefrom (a fibrous pleated porous medium 110 along which the effluent mixture flows to separate oil and water therefrom — porous medium 110 is arranged in a predefined pattern in the shape of an internal-tooth lockwasher, id. at Figs. 1 and 3B, [0037]). Additionally, Carrion teaches that the effluent mixture enters a central portion of the coalescing element and flows toward the predefined pattern (air id. at Figs. 1 and 3B, [0037]). 
Carrion does not teach that the pleated porous medium 110 (i.e., the coalescing element arranged in a shape of an internal-toothed lock washer) comprises a predefined pattern of bristles. In the analogous art of effluent processing apparatus, Pacchioni teaches a plurality of rods 16 (i.e., bristles), wherein liquid droplets flows around the surface to separate oil mist from air. Pacchioni Fig. 5, p. 1. It would have been obvious to use Pacchioni’s bristles 16 to make Carrion’s fibrous pleated porous medium 110 because selection of a known material based on the suitability of its intended use is within the ambit of a person of ordinary skill in the art. MPEP 2144.07. 
Therefore Carrion in view of Pacchioni teaches the limitations of the claim 1: 
“An effluent processing apparatus (a filter unit 500, Carrion Fig. 1, [0034]) comprising:
a coalescing element (coalesce arrangement 101, id. at Fig. 1, [0037]) arranged to separate oil and water from an effluent mixture containing air, oil, and water from a purge valve of an air dryer2, wherein the coalescing element includes a plurality of members comprising a predefined pattern of bristles arranged in a shape of an internal-toothed lockwasher to provide which define a predefined pattern of paths along which the effluent mixture flows to separate oil and water therefrom (Carrion’s pleated porous medium 110 made of Pacchioni’s rods 16 along which the effluent mixture flows to separate oil and water therefrom as described earlier, id. at Fig. 1, [0037]), wherein the effluent mixture enters a central portion of the coalescing element and flows toward the predefined pattern of bristles (air including water and oil aerosols enters a id. at Figs. 1 and 3B, [0037]).”

    PNG
    media_image1.png
    740
    1079
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    848
    532
    media_image2.png
    Greyscale

Claim 3 requires that each bristle comprises a vertically-extending, rod-shaped member around which the effluent mixture flows to separate oil and water therefrom. 
Pacchioni discloses a plurality of vertically-extending rod-shaped members 16 (bristles) comprising a predefined pattern of circular shape around which effluent mixture flows to separate oil and water. Pacchioni, Fig. 5, p. 1. Pacchioni further discloses that the rod member 16 are metallic but alternatively, a composite material, especially carbon based can be used. Id. at Fig. 5, p. 3. 
Claim 4 requires that for the device of claim 2, the bristles comprise a polyester material having fibers. Pacchinio teaches that its rods 16 are manufactured from a solid material such as metal or composite. Pacchioni, p. 3. Pacchioni does not disclose that the composite comprises a polyester material having fibers. In the analogous art of composite materials, Fjare discloses a Id. at [0003].   Fjare’s composite material is beneficial because it has a high strength.  Id. at [0003].  Therefore, it would have been obvious to use Fjare’s composite material to manufacture Pacchioni’s rods 16 in order to increase the strength of the rods 16.  It also would have been obvious to use Fjare’s composite material as the composite used to manufacture Pacchioni’s rods 16 because the selection of a known material based on the suitability of its intended use is within the ambit of a person of ordinary skill in the art.  MPEP 2144.07.
Regarding claim 14, Carrion in view of Pacchioni teaches the limitation of the claim: 
“An effluent processing apparatus (a filter unit 500, Carrion Fig. 1, [0034]) for a vehicle air brake charging system having an air dryer purge valve through which an effluent containing a mixture of air, oil, and water flows in a flow direction3, the effluent processing apparatus comprising: 
a housing having a chamber (housing 1550 Carrion Fig. 6A, [0036]); 
a deflector plate supported by the housing (end cap 1002 supported by housing 1550, Carrion Fig. 6A, [0059]); and 
a coalescing element (coalesce arrangement 101, id. at Fig. 1, [0037]) comprising a plurality of bristles arranged in a shape of an internal- toothed lockwasher positioned in the chamber to separate oil and water from the effluent mixture to provide an air stream substantially devoid of oil (Carrion’s pleated porous medium 110 comprising a plurality of Pacchioni’s rods 16 arranged in a shape of internal-toothed lockwasher positioned in Carrion’s housing 1550 along which the effluent mixture flows to separate oil and water therefrom as described earlier, 

    PNG
    media_image3.png
    454
    550
    media_image3.png
    Greyscale

Claim 16 requires the effluent processing apparatus further comprising a sump disposed below the coalescing element and containing oil-holding media for holding separated oil until oil can be removed from the sump. Claim 17 further requires the sump contain oil holding media is removable and replaceable. Carrion discloses an oil sump disposed below Carrion’s first hollow  Carrion annotated Fig. 6A. Carrion does not explicitly disclose oil-holding media for holding separated oil until oil can be removed from the sump. Additionally, Carrion doses disclose that the oil holding media is removable and replaceable. However, Pacchioni discloses the use of metallic sponge to hold oil. Pacchioni p. 2. It would have been obvious to use Pacchioni’s sponge in Carrion’s oil sump to hold oil until oil can be removed. Pacchioni p. 2. It would also been obvious to make Pacchioni’s oil holding media to be removable and replaceable for maintenance or repair purposes. MPEP 2144.04(V)(C).

    PNG
    media_image4.png
    454
    663
    media_image4.png
    Greyscale

Response to Arguments
Prior Art Rejections
Claims 1–5 and 14–17 are pending. Claims 1, 3–4, 14, 16–17 are rejected for the reasons stated above.  Claims 2, 5 and 15
The Applicants has amended claims 1 and 14 to recite the limitation of “the coalescing element includes a plurality of members comprising a predefined pattern of bristles arranged In a shape of an internal-toothed lockwasher to provide a predefined pattern of paths along which the effluent mixture flows to separate oil and water therefrom, wherein the effluent mixture enters a central portion of the coalescing element and flows toward the predefined pattern of bristles.” Applicant Rem. dated Feb. 10, 2021 (“Applicant Rem.”) 7. In view of the amended claims 1 and 14, none of the reference cited discloses “a plurality of bristles in an internal-toothed lockwasher shape”. The examiner therefore withdraws the 102 rejections in view of Nichols, Oota or Pacchioni. 
However, the examiner respectfully points out that although the Pacchioni reference does not anticipate the amended claims 1 or 14, the amended claims are obvious over Carrion in view of Pacchioni as stated above. 
The applicant argues that a predefined pattern of pleats was not an obvious variant of the claims related to an internal-toothed lockwasher shaped bristles since the examiner has requested a species election between the two species. Applicant Rem. 9. The examiner does not find this argument persuasive, because the pleat structure subjected to species election as shown in Fig. 3C has the pleat valleys being parallel to the air pathway as shown in Fig. 3B. However, Pacchioni in view of Fedak yields an internal-toothed lockwasher shape structure having the pleat valleys being perpendicular to the air pathway. The pleat structure disclosed by Fedak is therefore in a separate class and operates differently than the pleat species disclosed in Fig. 3C. 
Conclusion
THIS ACTION IS MADE FINAL.
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIANPING HE whose telephone number is (571)272-8385.  The examiner can normally be reached on 7:30-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelley Heidi can be reached on (571) 270-1831.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/Qianping He/Examiner, Art Unit 1776     

/T. BENNETT MCKENZIE/Primary Examiner, Art Unit 1776                                                                                                                                                                                                                                                                                                                                                                                                           


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The original version of Pacchioni is contained in the record as the 9-page Foreign Reference dated 04/08/2020.  A copy of the machine translation is contained in the record as the 6-page Foreign Reference dated 11/24/2020. The examiner relies on the original document for the figures and the machine translation for the text.
        2 The examiner takes the position that this part is intended use and has no significance to the structure and thus has no patentable weight. MPEP 2114(Ⅱ).
        3 The examiner takes the position that this part is intended use and has no significance to the structure and thus has no patentable weight. MPEP 2114(Ⅱ).